Exhibit 10.6
 
METAL TEXTILES CORPORATION
SUPPLEMENTAL RETIREMENT AND DEATH BENEFIT PROGRAM
(As Amended and Restated)


ARTICLE I
Purposes


The purposes of this Program are to enable Metal Textiles, by providing benefits
from executives which supplement existing employee security benefits, (a) to
retain in its employ personnel serving in Executive Positions and personnel in
lesser positions who hold promise for promotion to Executive Positions; and (b)
to enable Metal Textiles to attract to its employ persons of outstanding ability
to fill future vacancies in Executive Positions.


ARTICLE II
Definitions


The terms used in this Program shall have the following meanings:


2.1           “Board” means the Board of Directors of Metal Textiles
Corporation.


2.2           “Designated Beneficiary” means the person (which may be a
Participant’s estate or a trust created by the Participant) designated by a
Participant to receive the Supplemental Death Benefit or the balance of the
Supplemental Retirement Benefit payable after the Participant’s death in
accordance with the provisions of this Program.  The term “Designated
Beneficiary” includes the estate of a Participant in the event of the
Participant shall have failed to designate a beneficiary under this Program
during his lifetime or in the event no such beneficiary shall have survived the
Participant


2.3           “Early Retirement” means Retirement at age 55 or thereafter prior
to attaining age 65.


2.4           “Employee” means any person employed by Metal Textiles on a
full-time permanent basis.


2.5           “Executive Positions” means those employment positions presently
classified by Metal Textiles as Grade 10-15, inclusive, provided, however,
nothing contained in this Program shall be construed as preventing or limiting
Metal Textiles or the Board, for the purpose of this Program or otherwise, from
modifying, eliminating or establishing different employment classifications.
 

--------------------------------------------------------------------------------




2.6           “Insurer” means the insurance company authorized by the Board from
time to time to provide funds to Metal Textiles to pay all or any portion of the
benefits provided under this Program.


2.7           “Metal Textiles” means Metal Textiles Corporation, a New York
corporation, and those subsidiaries of Metal Textiles Corporation, whether
presently existing or hereafter formed or acquired, which the Board shall
determine to include in this Program.


2.8           “Normal Retirement” means Retirement at age 65 or thereafter and
includes “deferred retirement” as such term is used in the Metal Textiles
Corporation Employees’ Retirement Plan as presently constituted or as it may be
amended hereafter.


2.9           “Participant” means any Employee who meets the eligibility and
insurability requirements specified in Article III of this Program.


2.10           “Program” means the Metal Textiles Corporation Supplemental
Retirement and Death Benefit Program as presently constituted or as it may be
modified or amended by the Board hereafter.


2.11           “Retirement” means the retirement of a Participant from active
service with Metal Textiles in the manner contemplated by the Metal Textiles
Corporation Employees’ Retirement Plan as presently constituted or as it may be
amended hereafter, but is not a termination of employment as set forth in the
exception in the first sentence of Section 4.2 of such Retirement Plan.


2.12           “Supplemental Death Benefit,” “Supplemental Retirement Benefit,”
“Supplemental Normal Retirement Benefit,” “Supplemental Early Retirement
Benefit,” “Full Supplemental Early Retirement Benefit” and “Reduced Supplemental
Early Retirement Benefit” shall have the meanings assigned to such terms in
Articles IV and V, respectively.


2.13           “Year of Service” means 12 months of continuous full-time
permanent employment by Metal Textiles.  In computing Years of Service for the
purpose of this Program, all periods of full-time permanent employment shall be
included, whether rendered before or after the effective date of this
Program.  Leaves of absence which have been approved by an authorized
representative of Metal Textiles shall not be considered a break in continuity
of service in computing Years of Service.


ARTICLE III
Eligibility


Employees who meet the following conditions are eligible to participate in this
Program:
 
a)           Completion of two Years of Service.
 

--------------------------------------------------------------------------------


 
b)           Hold an Executive Position and be less than age 55 at either the
effective date of this Program or on the anniversary of the Employee’s second
Year of Service after the effective date of this Program.
 
c)           At such time as an Employee meets the conditions specified in
subparagraphs (a) and (b) — i.e., at either the effective date of this Program
or the anniversary of his second Year of Service after such effective date, as
applicable — be certified to Metal Textiles by the Insurer as “insurable” at
standard premium rates at the time in effect for persons of the particular
Employee’s then age.  If the particular Employee is certified as being
“insurable” only on a “rated” basis, the Employee may participate in the Program
only on such basis as the Board shall determine and any benefits so made
available to such “rated” Employee shall be in lieu of the benefits specified in
Articles IV and V of this Program.


ARTICLE IV
Supplemental Death Benefit


Section 4.1.                      Circumstances of Death:      In the event a
Participant shall die while in the service of Metal Textiles or after Retirement
but prior to the time when any payment on account of the Supplemental Retirement
Benefit shall have been made, Metal Textiles will pay to the Designated
Beneficiaries of the Participant, a Supplemental Death Benefit in the amount and
at the times specified in Section 4.3.  The Supplemental Death Benefit is in
addition to any insurance that may be payable to the Participant’s Designated
Beneficiaries under the Metal Textiles Corporation Group Insurance Plan.


Section 4.2.                      Benefit Amounts and Number of
Installments:     The total and installment amounts of the Supplemental Death
Benefit based on the Executive Position held by a Participant at the date of his
death and the number of installment payments are set forth in the following
table; provided, however, if the Participant dies on or after his 55th birthday,
his beneficiary or his estate will receive only the amount of Supplemental Death
Benefit the Participant was eligible to receive on his 55th birthday:


Executive
Position
 
Total
Amount
 
Amount of
Each Installment
 
Number of Installments

Grade 10
 
$50,000
 
$10,000
 
5
Grade 11
 
75,000
 
10,000
*
   7*
Grade 12
 
100,000
 
10,000
 
10
Grade 13
 
150,000
 
15,000
 
10
Grade 14
 
200,000
 
20,000
 
10
Grade 15
 
250,000
 
25,000
 
10

 
* Final installment (8th installment) will be in the amount of $5,000.
 

--------------------------------------------------------------------------------




Section 4.3.                      Timing of Installments:      The Supplemental
Death Benefit will be payable in the number of installments for each Executive
Position set forth in the table under the caption “Number of Installments” set
forth in Section 4.2.  The first installment will be payable 60 days after Metal
Textiles receives notice of a Participant’s death, except if the Supplemental
Death Benefit is payable to the Participant’s estate or the trustee of a
testamentary trust under the Participant’s will, the first installment will be
payable 30 days after Metal Textiles receives notice of the appointment of the
representative of the Participant’s estate or the testamentary trustee, as
applicable.  Thereafter, each installment will be paid on the anniversary date
of the participant’s death until the Supplemental Death Benefit has been fully
paid.  See Schedule 4.3 attached to and forming part of this Program for the
schedule of installment payments.


ARTICLE V
Supplemental Retirement Benefits


Section 5.1.                      Normal Retirement:      Upon the Normal
Retirement of a Participant, a Supplemental Normal Retirement Benefit equal to
75% of the total amount of the Supplemental Death Benefit for the Participant at
the date of his Retirement is payable to the Participant in 40 equal consecutive
quarterly installments, commencing on the first day of the first calendar
quarter after the date of Retirement, except if the Participant retires in the
last month of a calendar quarter, the first installment will be paid on the
first day of the second calendar month after the date of Retirement.  For
example, if a Participant retired on January 31, the first installment would be
payable on the following April 1, but Retirement on March 15 would result in the
first installment being payable on the following May 1.  For Participants
certified as being “insurable”, the following table sets forth the respective
amounts of quarterly installments based on Executive Positions:
Grade
 
Amount of
Quarterly
Installment

10
 
$   937.50
 
11
 
1,406.25
 
12
 
1,875.00
 
13
 
2,812.50
 
14
 
3,750.00
 
15
 
4,687.50
 



Notwithstanding the foregoing, the total amount of Supplemental Normal
Retirement Benefit that a participant shall be entitled to receive may never
exceed the total amount of Supplemental Normal Retirement Benefit the
Participant was eligible to receive on his 55th birthday.
 

--------------------------------------------------------------------------------




Section 5.2.                      Early Retirement:


a)           Full Supplemental Early Retirement Benefit:     Upon the Early
Retirement of a Participant, a Full Supplemental Early Retirement Benefit equal
to the product of the following formula will be payable to the Participant
commencing after the Participant’s 65th birthday in the number of installments
and in accordance with the payment schedule set forth in Section 5.1 to a
Participant having at least 10 Years of Service and 5 continuous years of
participation in the Program (an approved leave of absence shall not be deemed a
break in continuity of participation and shall be included in computing years of
participation):
 
Values
 
A  = Amount of Participant’s Supplemental Normal Retirement Benefit
 
B  = Participant’s actual number of Years of Service.*
 
C  = Number of Years of Service assuming Participant’s Retirement at age 65.*
 
X  = Amount of Supplemental Early Retirement Benefit.
 
* Rounded to the nearest whole year.
Formula
A x B / C = X

 
b)           Reduced Supplemental Early Retirement Benefit:     Notwithstanding
the provisions of Section 5.2 (a), a Participant in his application for Early
Retirement may elect to receive a Reduced Supplemental Early Retirement Benefit
which shall be payable commencing on the first day of the first calendar quarter
after the date of Early Retirement, except if the date of Early Retirement is in
the last month of a calendar quarter, installment payments will commence on the
first day of the second calendar month after the date of Early Retirement.  The
total amount of the Reduced Supplemental Early Retirement Benefit shall be
calculated by subtracting from (A) the total amount of the Full Supplemental
Early Retirement Benefit for such Participant [calculated as provided in Section
5.2 (a)], (B) the product of the following multiplications:


(.005 x Total Amount of Participant’s Full Supplemental Early Retirement
Benefit) x Number of Calendar Months Early Retirement Date Precedes
Participant’s 65th Birthday.


For the purpose of calculating the number of months in the above formula, the
month in which the participant’s 65th birthday occurs shall not be counted and
the month in which the date of Early Retirement occurs shall be counted.


c)           Number of Installments:     Each Supplemental Early Retirement
Benefit will be payable in 40 equal consecutive quarterly installment.
 

--------------------------------------------------------------------------------




Section 5.3.                      Early Retirement Application:      No
Supplemental Early Retirement Benefit shall be paid unless a Participant shall
have completed an application for the payment of such Benefit, in the form
prescribed by Metal Textiles, and such application shall have been submitted to
and approved by the Executive Committee of the Board.


Section 5.4.                      Post-Retirement Death:      In the event of a
Participants death after Retirement and the making of a payment on account of
his Supplemental Retirement Benefit but prior to the payment of all installments
of such Supplemental Retirement Benefit, the remaining installments will be paid
to the Participant’s Designated Beneficiaries, in Accordance with the
installments payment schedule set forth in Section 5.1.


ARTICLE VI
Additional Conditions to Payment of Benefits


Section 6.1.                      Additional Conditions:      In addition to the
conditions to the payment of Benefits set forth in Articles IV and V, the
payment of a benefit to a Participant or the Designated Beneficiary of a
Participant under this Program shall be made only if all of the following
conditions, to the extent applicable to the particular case, are fully satisfied
at the time a benefit installment is payable:


a)           The Participant’s employment shall not have been terminated, except
by Retirement.  An approved leave of absence, as specified in the definition of
“Year of Service” in Article II, shall not be deemed a termination of employment
for this purpose.


b)           The Participant shall not have engaged in any of the following
conduct: (i) engagement before or after Retirement, directly or indirectly, in
the operation or management of any business, whether as an officer, director,
partner, proprietor, employee or consultant, which, in the sole judgment of the
Board, is detrimental to or in competition with Metal Textiles; or (i)
disclosure to an unauthorized person of any confidential information or
knowledge as to the business affairs of Metal Textiles which the Participant
received during the time of his employment by Metal Textiles; or (iii)
engagement in other conduct, which in the sole judgment of the Board, is
contrary to the best interests of Metal Textiles.


Section 6.2.                      Termination of Rights:      In the event that
any of the conditions to payment set forth in Articles IV and V and in Section
6.1 shall not be fully satisfied at the time that any benefit installment is to
be paid to a particular Participant or his Designated Beneficiary, or if the
Participant violates any of the conditions specified in Section  6.1 (b), then
all benefits standing to the Participant’s credit at such time shall lapse and
be credited to the general funds of Metal Textiles, and neither the Participant
nor any of his Designated Beneficiaries or legal representatives shall
thereafter have any rights under this Program.
 

--------------------------------------------------------------------------------




Section 6.3.                      Benefits Conditioned on Insurance:
     Inasmuch as the source of funds for the payment of the benefits to be
provided under this Program is to be through insurance maintained by and payable
to Metal Textiles, Metal Textiles shall have no liability to pay any benefit if
for any reason Metal Textiles is not able to collect from the Insurer the amount
necessary to fund the payment of such benefit, including as the result of the
termination of this Program pursuant to Section 7.2.


ARTICLE VII
Miscellaneous


Section 7.1.                      Administration and Interpretation:      Full
power and authority to construe, interprete and administer this Program is
vested in the Board and its decision shall be final, conclusive and binding upon
all parties.  The place of administration of this Program shall be conclusively
deemed to be within the State of New Jersey and the validity, construction,
interpretation and administration and effect of the Program and the rights of
any and all personnel having or claiming to have an interest therein or
thereunder shall be governed by and determined exclusively and solely in
accordance with the laws of the State of New Jersey.  Nothing contained in this
Program and no action taken by the Board pursuant to its provisions shall create
or be construed to create a trust of any kind, or a fiduciary relationship
between Metal Textiles or the Board, or either of them, and any Employee,
Designated beneficiary or other person.


Section 7.2.                      Amendment or Termination of Plan:      While
Metal Textiles hopes to continue this Program indefinitely, it reserves the
right in the Board to amend, modify, supplement, suspend or terminate this
Program at any time.  Accordingly, no Employee or any person claiming under or
through an Employee shall have any vested right or interest in this Program or
in any benefit provided hereunder or in any specific asset of Metal Textiles,
except to the extent that, after suspension or termination of the Program, (i)
Metal Textiles actually collects from the Insurer the money necessary to fund
the payment of any benefit which would have been paid upon the death or
retirement of a Participant but for such suspension or termination and (ii) all
conditions established by the Program for the payment of such benefit have then
been satisfied (other than conditions relating to Years of Service or years of
participation in the Program which must be satisfied prior to such suspension or
termination).


Section 7.3.                      Designation of Beneficiary:      A Participant
may designate a Designated Beneficiary or change such Beneficiary (without the
consent of any prior Designated Beneficiary) on a form provided by Metal
Textiles and delivered to it prior to the Participant’s death.
 

--------------------------------------------------------------------------------




Section 7.4.                      Limitation on Liability:      No member of the
Board shall be liable with respect to this Program for any act, whether of
commission or omission, taken by any other member of the Board or by any
officer, agent or employee of Metal Textiles, nor, except in circumstances
involving his own bad faith, for anything done or omitted by himself.


Section 7.5.                      Expenses of Administration:      All expenses
of the administration of this Program shall be borne by Metal Textiles.


Section 7.6.                      Nontransferability:      The right of a
Participant or any other person to the payment of any benefit hereunder shall
not be assigned, transferred, pledged or encumbered and shall not be subject to
execution, attachment or similar process.  Any attempted assignment, transfer,
pledge or encumbrance or other disposition of such right, contrary to the
foregoing provisions, or the levy of any attachment or similar process thereon,
shall be null and void and without effect.


Section 7.7.                      Effective Date:      This Program shall become
effective on such date as it shall be declared effective by the Board.


1997 AMENDMENT
 
Effective January 1, 1977, the Program is hereby terminated.  All Participants
as of the January 1, 1977 will continue to be eligible for benefits in
accordance with their employment status at such date, including those
participants not fully vested at such time.  Subsequent changes in a
Participant’s employment status will be in accordance with the provisions of the
Program, however, in no event will such benefits be increased from those
determined as of January 1, 1977.  Should a Participant fail to meet the
eligibility requirement of the Program at a later date, the Participant will be
eliminated from the Program in accordance with current provisions.  All other
provisions of the Program will remain as currently provided.